In an action to recover damages for injuries sustained by the infant plaintiff and for loss of services by his parent, the complaint was dismissed at the close of plaintiffs’ ease upon the ground that plaintiffs failed to prove that defendant was guilty of negligence. Order and judgment entered thereon reversed on the law and a new trial granted, with costs to appellants to abide the event, on the ground that there is proof from which a jury might find that defendant was guilty of negligence. Contributory negligence upon the part of the infant plaintiff, as to which no question is raised by defendant, is one of fact for a jury. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.